PER CURIAM
On appeal in this juvenile dependency proceeding, child challenges a judgment and order that awarded temporary custody of child to the Oregon Youth Authority (OYA). Child argues that, because she is a ward of the court in this case, but had not been adjudicated as delinquent under ORS 419C.005 in a parallel delinquency proceeding, the court lacked authority to order her into OYA’s custody. In short, child asserts that there is no statutory provision under the dependency code that authorizes the court to grant OYA custody in these circumstances, and that, because she has not been adjudicated delinquent, OYA lacks authority to exercise custody and supervision over her. The Department of Human Services concedes that there is no statutory authority that grants OYA authority to take custody over child in this case. We agree, accept the concession, and reverse.
Reversed.